Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-14-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0154722 to van den Berg et al. in view of U.S. Patent Application Publication No. 2012/0206598 to Hanafusa et al.
Referring to claim 1, van den Berg et al. discloses a display control device comprising, a display control unit – at 122,126, configured to perform control such that an image corresponding to a state of a management target object – at 2, is displayed at a position having a predetermined positional relation with a position of the management target object – see figures 1 and 3 where the display – at 126 is in a predetermined location of the user and the position of imaging units – at 100 are in fixed predetermined locations as seen in figure 1 and see paragraphs [0024] and [0051]-[0052] detailing position of the target object and determining the position of the target object, wherein, in a case in which the image is selected, the display control unit – at 122,126, controls guidance display of guiding the user to visually recognize a confirmation part corresponding to the state in the management target object – see paragraphs [0037] thru [0047] detailing six different applications where the control unit – at 122,126, provides the user with guidance to recognize parts and physical states of the target object during management of the target object. Van den Berg et al. does not disclose the management target object is located in a field of view of a user. Hanafusa et al. does disclose the management target object is located in a field of view of a user – see for example figures 1a-1d and 3 with figures 1a-1d detailing the target object – at 2 and the plants, in a field of view of a user, and see for example paragraphs [0082]-[0083] detailing use with animals. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berge et al. and add the management of the target object in a field of view of a user as disclosed by Hanafusa et al., so as to yield the predictable result of allowing the user to better determine the health of the target object as desired.  Van den Berg et al. as modified by Hanafusa et al. further discloses the first position of the first image is in a positional relation with a second position of a second image of a management target object – see paragraphs [0036] thru [0039] of van den Berg et al. detailing a first image and – see paragraphs [0040] thru [0042] of van den Berg et al., detailing a second image at a second position and paragraphs [0036] thru [0042] of van den Berge et al., detail the first and second images are in a positional relation to each other for taking images at different locations on the target object and paragraph [0043] of van den Berg et al., detailing using the image data of each image together to determine a state such as feeding/diet and lactation cycle of the target object, the first image corresponds to a state of the management target object – see managing feed/diet in paragraphs [0036] thru [0043] of van den Berg et al., and the management target object is located in a field of view of a user – see for example figures 1a-1d and 3 of Hanafusa et al., with figures 1a-1d detailing the target object – at 2 and the plants, in a field of view of a user, and see for example paragraphs [0082]-[0083] of Hanafusa et al., detailing use with animals, and a confirmation part – paunch, of the management target object based on a selection of the first image – see paragraphs [0036] thru [0039] and [0043] of van den Berg et al., wherein the confirmation part of the management target object is a physical part of the management target object – see the paunch detailed in paragraphs [0036] thru [0043] of van den Berg et al., the guidance display of the confirmation part of the management target object is controlled to visually recognize the confirmation part of the management target object to the user – see paragraphs [0036] thru [0043] of van den Berg et al., where the display control unit – at 122,126, controls guidance display of guiding the user to visually recognize a confirmation part corresponding to the state in the management target object – see paragraphs [0037] thru [0047] detailing six different applications where the control unit – at 122,126, provides the user with guidance to recognize parts and physical states of the target object during management of the target object, and the confirmation part of the management target object is associated with the state of the management target object – see paragraphs [0036] thru [0043] of van den Berg et al., where the paunch and images of the paunch of the target object are used to determine management of the diet and/or lactation cycle of the target object. 
Referring to claim 2, van den Berg et al. as modified by Hanafusa et al. further discloses the management target object is a farm animal – see at 2 in figure 1 of van den Berg et al.
Referring to claim 3, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit is further configured to receive a confirmation result input associated with the confirmation part based on the guidance display of the confirmation part – see paragraph [0033] of van den Berg et al. detailing inputting via the control unit – at 12,126, and see paragraphs [0036] thru [0043] of van den Berg et al. detailing guidance display of the confirmation part such as the paunch images of the target object, the display control device further comprises a communication unit – at 1 of Hanafusa et al., configured to transmit confirmation result input data in response to a confirmation result input of the confirmation part by the user after the guidance display is performed – see figures 1a-1d and paragraphs [0027] thru [0035] of Hanafusa et al. where the unit – at 1 is at least capable of transmitting data after the user is aware of a state of the target object, wherein the transmitted confirmation result input data is recorded in association with identification information identifying the farm animal – see for example paragraphs [0074] thru [0076] of Hanafusa et al. where data can be recorded and the target object/animal can be identified. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berge et al. and add the management of the communication unit as disclosed by Hanafusa et al., so as to yield the predictable result of allowing the user to automatically control the device as desired.
Referring to claim 4, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls display of an icon image corresponding to the state of management of the first image – see for example paragraphs [0082]-[0083] of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. and add the display controls of Hanafusa et al., so as to yield the predictable result of allowing the user to automatically control operation of the device as desired.
Referring to claim 5, van den Berg et al. as modified by Hanafusa et al. further discloses  the display control unit performs control such that the image is displayed for a management target object satisfying a first condition among a plurality of the management target objects – see for example paragraphs [0037]-[0039] of van den Berg et al., and restricts display of the image for the management target object which is in a state in which a second condition different from the first condition is satisfied – see for example paragraphs [0037]-[0039] of van den Berg et al. van den Berg et al. as modified by Hanafusa et al. further discloses each of the plurality of images is displayed corresponding to a state of a respective management target object of the plurality of management target objects – see paragraphs [0036] thru [0043] of van den Berg et al., the plurality of images includes the first image, and the plurality of management target objects includes the management target object – see paragraphs [0036] thru [0043] of van den Berg et al., control a display of a third image of the plurality of images for a first management target object of the plurality of management target objects based on a first condition – see paragraphs [0027] thru [0043] van den Berg et al., detailing multiple images and conditions such as diet/feeding and lactation of the target object, and restrict a display of a fourth image of the plurality of images for a second management target object of the plurality of management target objects based on a second condition different than the first condition – see paragraphs [0027] thru [0043] of van den Berg et al. where the device of van den Berg et al. as modified by Hanafusa et al. is at least capable of performing these functional/intended use limitations of this apparatus claim in that the computer controls of van den Berg et al. can be controlled/programmed to provide for restriction of images based on the conditions determined by the captured images of the control system.
Referring to claim 6, van den Berg et al. as modified by Hanafusa et al. further discloses a display configured to display the first image corresponding to the state of the management target object – see at 1 in figures 1a-1d of Hanafusa et al., a housing including the display and is wearable on the user – see at 1 in figure 1a of Hanafusa et al., and a non-contact type sensor configured to detect a selection manipulation of the image corresponding to the state of the management target object – see for example at 14,15 of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the display of Hanafusa et al., so as to yield the predictable result of  allowing the user to automatically control operation of the device as desired. Van den Berg et al. as modified by Hanafusa et al. does not disclose the display is wearable on a head of a user. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the display wearable on a head of a user as claimed, so as to yield the predictable result of allowing for the user to perform other tasks during operation of the display.
Referring to claim 7, van den Berg et al. as modified by Hanafusa et al. further discloses the non-contact sensor detects/is further configured to detect at least one of a gesture of the user – see at 15 of Hanafusa et al., a line of sight of the user – see at 15 of Hanafusa et al., or a voice command of the user – see at 14 of Hanafusa et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the display of Hanafusa et al., so as to yield the predictable result of  allowing the user to automatically control operation of the device as desired.
Referring to claim 8, van den Berg et al. as modified by Hanafusa et al. further discloses wherein, in a case in which the confirmation part is not located in the field of view, the display control unit controls/is further configured to control auxiliary guidance display of encouraging the user to move to a third position at which the confirmation part is visually recognized – see for example paragraphs [0037] thru [0047] of van den Berg et al. and see for example paragraphs [0051] thru [0054] of Hanafusa et al.
Referring to claim 9, van den Berg et al. as modified by Hanafusa et al. further discloses in a case in which the confirmation part is located in the field of view of the user, the display control unit controls/is configured to control highlighting display for the confirmation part as the guidance display – see for example paragraphs [0037] thru [0047] of van den Berg et al. and see for example figures 1a-1d and paragraphs [0051] thru [0054] of Hanafusa et al.
Referring to claim 10, van den Berg et al. as modified by Hanafusa et al. further discloses based on a distance between the management target object and the user is larger than a threshold distance, the display control unit controls/is configured to control display one of a still image or a moving image associated with the state of the management of the target object – see paragraphs [0024] and [0051]-[0052] of van den Berg et al. detailing positions and distanced with respect to the target object and see paragraphs [0051] thru [0054] of Hanafusa et al.
Referring to claim 11, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls/is further configured to control display of the first image in accordance with a display state of the management target object corresponding to a priority state – see display and image controls – at 110,122,126 of van den Berg et al. and see the displaying of states and priority of different states detailed in the six applications detailed in paragraphs [0037] thru [0047] of van den Berg et al.
Referring to claim 12, van den Berg et al. as modified by Hanafusa et al. further discloses the display control device includes a selection unit configured to select the first image based on a selection manipulation on the first image wherein the selection manipulation on the first image is executed based on a state – see display controls – at 1 of Hanafusa et al. comprising a device at least capable of selecting images as seen in figures 1a-1d. van den Berg et al. as modified by Hanafusa et al. does not disclose selection manipulation is performed with a pointer that is located at a first position of the first image or a third position near the first image. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the selection performed with a pointer located at or near the image, so as to yield the predictable result of allowing the user to better determine objects in the image as desire.
Referring to claim 13, van den Berg et al. as modified by Hanafusa et al. further discloses based on the display control unit enlarges/is further configured to enlarge the first image – see at 1 of van den Berg et al. in which item 1 is a device capable of enlarging an image as seen in figures 1a-1d. van den Berg et al. as modified by Hanafusa et al. does not disclose selection manipulation is performed with a pointer that is located at a first position of the first image or a third position near the first image. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the selection performed with a pointer located at or near the image, so as to yield the predictable result of allowing the user to better determine objects in the image as desire.
Referring to claim 14, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit controls/is further configured to control display of information indicating one of a display or non-display of the first image – see at 122,126 in figures 1-3 of van den Berge et al. and – see at 1 and figures 1a-1d of Hanafusa et al.
Referring to claim 15, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit is further configured to, determine at least one of a position of a pointer or an action of the user – see action of the user in paragraphs [0036] thru [0047] of van den Berg et al., and paragraphs [0051] thru [0057] of Hanafusa et al., corresponding to the state of the management target object corresponds to a position or an action of the user, the display control unit controls display of the first image based on the determination – see the six applications detailed in paragraphs [0037] thru [0047] of van den Berg et al. and see paragraphs [0051] thru [0057] of Hanafusa et al.
Referring to claim 16, van den Berg et al. as modified by Hanafusa et al. further discloses the display control unit is further configured to, control a display of a plurality of images corresponding to a plurality of states of the management target object, wherein each of the plurality of images corresponds to a respective state of the plurality of states, the plurality of images includes the first image, and the plurality of states includes the states, select a specific state from the plurality of states based on a priority of each of the plurality of states and control a display of a third image of the plurality of images corresponding to the selected specific state – see the six applications detailed in paragraphs [0037] thru [0047] of van den Berg et al. and see paragraphs [0051] thru [0057] of Hanafusa et al.
Referring to claim 17, van den Berg et al. as modified by Hanafusa et al. further discloses the display control device further comprises a process control unit configured to control execution of a process based on the guidance display of the confirmation part of the management target object, and the process includes at least one of a video call start process with a device, a process of adding an ID of the management target object to a list, or a process to add information indicating absence of an abnormal state of the management target object – see the display control – at 122,126 of van den Berg et al. and – see paragraphs [0037] thru [0047] of van den Berg et al. 
Referring to claim 18, van den Berg et al. as modified by Hanafusa et al. further discloses a communication unit configured to transmit confirmation result input data based on the guidance display to a server – see at 126 of van den Berg et al. and at 11 of Hanafusa et al. at least capable of connecting to a server via internet connections and see the sever detailed in paragraph [0066] of Hanafusa et al. van den Berg et al. as modified by Hanafusa et al. further discloses the control unit performs a learning process for estimating the state of the management target object on a basis of sensor data for the management of the target object – see at 100 and see paragraphs [0037] thru [0047] of van den Berg et al. and – see at 2 and paragraphs [0051] thru [0057] of Hanafusa et al., and the confirmation result input data is used as correct data by the control unit – see at 122,126 and paragraphs [0037] thru [0047] of van den Berg et al. and – see at 1 and paragraphs [0051] thru [0057] of Hanafusa et al. van den Berg et al. as modified by Hanafusa et al. does not disclose the server performs the learning process. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Berg et al. as modified by Hanafusa et al. and add the server performing the learning process as claimed, so as to yield the predictable result of automatically controlling operation of the device as desired.

Response to Arguments

3.	Regarding the prior art rejections of claim 1, the van den Berg et al. reference US 2010/0154722 discloses a confirmation part – paunch, of the management target object based on a selection of the first image – see paragraphs [0036] thru [0039] and [0043] of van den Berg et al., wherein the confirmation part of the management target object is a physical part of the management target object – see the paunch detailed in paragraphs [0036] thru [0043] of van den Berg et al., the guidance display of the confirmation part of the management target object is controlled to visually recognize the confirmation part of the management target object to the user – see paragraphs [0036] thru [0043] of van den Berg et al., where the display control unit – at 122,126, controls guidance display of guiding the user to visually recognize a confirmation part corresponding to the state in the management target object – see paragraphs [0037] thru [0047] detailing six different applications where the control unit – at 122,126, provides the user with guidance to recognize parts and physical states of the target object during management of the target object, and the confirmation part of the management target object is associated with the state of the management target object – see paragraphs [0036] thru [0043] of van den Berg et al., where the paunch and images of the paunch of the target object are used to determine management of the diet and/or lactation cycle of the target object.
	Regarding the prior art rejections of claims 2-18, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643